DETAILED ACTION
This non-final Office action responds to claims submitted 4/21/22.

The applicants previously canceled claims 5 and 14.  Applicants further amended claims 1, 9, and 10.  Claims 1-4, 6-13, and 15-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112





The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 9, and 10: Applicant’s disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”1  In cases involving computer-implemented functional claims, examiners are instructed to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail….”2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  The claims now recite
Wherein the matching includes determining relationships between respective real estate factors of the CRE and of a plurality of potential comparables by comparing values of each factor between the metadata of the CRE and the comparables, wherein the relationships are determined using machine learning.

However, the specification does not provide an algorithm or flowchart that explains how the claimed invention determines “relationships between real estate factors of the CRE and of a plurality of potential comparables by comparing values of each factor between the metadata of the CRE and the comparables” or how the claimed invention compares “values of each factor between the metadata of the CRE and the comparables.”  After reviewing relevant portions of the specification, examiner asserts the specification merely describes a result but not how to achieve that result.  For example, [0027] states that a correlation of a histogram is used, but no examples are described and it is not clear how the correlating would be performed by the computer, now how this would be used by the computer to perform the matching.  It is not clear what “relationships” are determined, whether mathematical or simply that one factor has a higher value than another.  There are no formulas given for performing the analyzing.  Further, the only examples given are determining relationships between pairs of factors, “such as year built and sale price.”  No clarification of the actual relationship that is determined is given; only an example of the two factors that may be analyzed.  Although one of ordinary skill in the art could write a program that executes the recited functions, the written description requirement mandates the specification adequately describes the applicants’ approach.  The federal courts previously held that the description of a single embodiment may not satisfy the written description requirement for broad and/or generic claims.4  Since the specification fails to clearly outline an algorithm or technical features to perform the “wherein the matching includes determining…” function, the claims must be rejected as failing to comply with the written description requirement.

With respect to claims 2-4, 6-8, 11-13, and 15-17: The claims are also rejected under §112(a) for the same rationale since they depend from claims 1, 9, and 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims refer to using a computer as part of the invention claimed. However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function.  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Claim Rejections - 35 USC § 101









35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 9, and 10: The claims recite a process and machine (e.g., “a method for generating value prediction of commercial real-estate properties (CREs), comprising…,” “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising…,” and “a system for generating value prediction of commercial real-estate properties (CREs), comprising…”), which are statutory categories of invention. However, the claims recite an abstract idea under step 2A prong one.  For example, claim 1 recites:
Analyzing the metadata of the CRE and of comparable properties (comparables), wherein the analysis includes matching real estate factors of the CRE and the comparables by correlating a histogram of each factor between the metadata of the CRE and of the comparables, wherein the matching includes determining relationships between respective real estate factors of the CRE and of a plurality of potential comparables by comparing values of each factor between the metadata of the CRE and the comparables,

Generating at least one value prediction of the CRE based on the analysis, wherein the at least one value prediction is based on workplace trends of occupants of the CRE based on retrieved employment data.

The limitations recite a method for estimating real estate property values (see at least Specification at [0002] and [0010]).  Estimating real estate property values is a fundamental economic practice and/or sales activity.  Fundamental economic practices and sales activities fall within the “certain methods of organizing human activity” group of abstract ideas.5  The above limitations can also be interpreted as reciting concepts that are capable of being performed being performed by hand using pen and paper and thus fall within the “mental processes” group of abstract ideas.6  Finally, examiner submits the “generating…” limitation recites a mathematical calculation.7  The “mathematical concepts” group of abstract ideas include mathematical calculations.8  Claims 9 and 10 recite similar limitations.  Accordingly, the claims recite an abstract idea. 
The claims do not recite additional elements that integrate the abstract into a practical application under step 2A prong two.  Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.9  The “[receiving / receive] a location pointer associated with at least one CRE, wherein a location pointer is an identifying parameter associated with the CRE” and “[extracting / extract] metadata associated with the at least one CRE” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.10
Furthermore, the additional embodiment limitations of “wherein the relationships are determined using machine learning” (claim 1), “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process … wherein the relationships are determined using machine” (claim 9), and “a system for generating value prediction of commercial real-estate properties (CREs), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to … wherein the relationships are determined using machine learning” fail to integrate the abstract idea into a practical application.  Applicants’ specification teaches:
Paragraph 0019: FIG. 1 is an example schematic diagram of an automated commercial real estate properties' (CREs) underwriting system 100 allowing to generate a value prediction of CREs according to an embodiment.  A network 110 is used to communicate between different parts of the system 100.  The network 110 may be the Internet, the world-wide-web (WWW), a local area network (LAN), a wide area network (WAN), a metro area network (MAN), and other networks capable of enabling communication between the elements of the system 100.

Paragraph 0020: Optionally, one or more user devices 120-1 through 120-m (hereinafter user device 120 or user devices 120 for simplicity) are further connected to the network 110, where ‘m’ is an integer equal to or greater than 1.  A user device 120 may be, for example, a personal computer (PC), a personal digital assistant (PDA), a mobile phone….

Paragraph 0021: A server 130 is connected to the user device 120 and can communicate therewith via the network 110.  The server 130 includes processing circuitry 135 and a memory 137.  The processing circuitry 135 may be realized as one or more hardware logic components and circuits. For example, and without limitation, illustrative types of hardware logic components that can be used include … general-purpose microprocessors … or any other hardware logic components that can perform calculations or other manipulations of information.

Paragraph 0022: In another embodiment, the memory 137 is configured to store software.  Software shall be construed broadly to mean any type of instructions….  The instructions, when executed by the one or more processors, cause the processing circuitry 135 to perform the various processes described herein.

Neither the claims nor the specification disclose a particular machine.11  Applicants’ specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements as tools to execute the identified abstract idea.12  The limitations merely describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.13  Examiner submits the “using machine learning” limitation (as currently presented) also does not integrate the abstract idea into a practical application.14  The claims do not recite iterative learning, training, or feedback steps.  Rather, the claims recite a previously generated algorithm that produces a desired output and is no different than mere computer software.  Therefore, examiner concludes the embodiment limitations fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.
	The claims also do not recite additional elements that provide significantly more than the abstract idea under step 2B.  The federal courts previously identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.15  These computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”16  The “receiving…,” “extracting…,” “receive…,” and “extract…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Therefore, the limitations do not provide significantly more than the abstract idea.  Examiner further reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.
With respect to claims 2-4, 6-8, 11-13, and 15-17: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional limitations describe the abstract idea identified in the independent claims and/or do not recite limitations that integrate the abstract idea into practical application or provide significantly more than the abstract idea under the Office’s current guidance on subject matter eligibility.
	(a)	Claims 2 and 11: The “determining properties as comparables to the CRE if both the comparables and the CRE share real estate factors above a predetermined threshold” limitation describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(b)	Claims 3 and 12: The “wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity” limitation further describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.  
	(c)	Claims 4 and 13: The claims do not recite additional elements that integrate the abstract idea identified in claims 1 and 10 into a practical application.  The “wherein metadata includes at least one of: visual data, natural language processed data, stock market performance, and governmental data” limitation describes content obtained by the “extracting…” and “extract…” limitations.  The “extracting…” and “extract” limitations recite data gathering.  Data gathering is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea do not integrate the abstract idea into a practical application.  Furthermore, the claims also do not recite additional elements that provide significantly more than the abstract idea.  The “extracting…” and “extract…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
	(d)	Claims 6, 8, 15, and 17: The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the value prediction is generated using machine learning techniques” and “wherein the risk prediction is generated using machine learning techniques” limitations describe the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claims.  The claims do not recite iterative learning, training, or feedback steps.  Instead, the claims recite a previously generated algorithm to function to produce a desired output and is no different than mere computer software.  Thus, the claims are directed to an abstract idea.  Furthermore, the claims do not recite limitations that add significantly more to the abstract idea.  As explained earlier in the discussion regarding the integration of an abstract idea into a practical application, the additional element of using machine learning techniques or a computer / processor to perform steps recited in the claims amounts to no more than mere instructions to apply the judicial exception using a generic computer component.  Mere instructions to apply an abstract idea using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not patent-eligible.
	(e)	Claims 7 and 16: The “generating at least one risk prediction based on the analysis” limitation further describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Packes (Pub. No. 2015/0242747), in view of Buss (Pub. No. 2016/0180468), in view of Bruckhaus (US 8417715), in view of Dengler (US 20180240139), and further in view of Baker (US 20120005045).

With respect to claim 1: 
Packes discloses a method for generating value prediction of commercial real estate properties (CREs) (See at least Paragraph 0019: “In some embodiments, the REP [Real Estate Evaluation Platform] may be utilized to predict the value of individual apartment units for rental and sale, to predict the value of buildings, of neighborhoods, and/or of the whole market (e.g., as defined by any borough or boroughs with multifamily development).  In some embodiments, the REP may be utilized to predict the value of commercial and office spaces (e.g. in vertical, or hi-rise, development structures).”), comprising:
	receiving a location pointer associated with at least one CRE, wherein a location pointer is an identifying parameter associated with the CRE (See at least Paragraph 0057: “In FIG. 4, attribute values of a property whose value should be estimated may be obtained at step 401 of process 400….  For example, the user may be enabled to enter attribute values for a minimum number of attributes (e.g., one or any other suitable number greater than one).  In another example, the user may enter attribute values for a greater number of attributes to enhance the accuracy of the price prediction.  The REP may be operative to enable a user to enter a minimum amount of information to allow the REP to identify a property (e.g., the address).  The REP may be operative to load a list of characteristics from the database and automatically use them as inputs.  If the REP is unable to find the property on the database, the REP may be operative to instruct the user to input as many characteristics as it can.”);
extracting data associated with the at least one CRE (See at least Paragraph 0055: “the list of amenities may be extracted from the unit description”; See also Paragraphs 0057-0058);
	analyzing the data of the CRE and of comparable properties (comparables), wherein the analysis includes matching real estate factors of the CRE and the comparables [by correlating a histogram of each factor between the metadata of the CRE and of the comparables], wherein the matching includes determining relationships between respective real estate factors of the CRE and of a plurality of potential comparables by comparing values of each factor between the metadata of the CRE and the comparables, wherein the relationships are determined using machine learning (See at least Paragraph 0033: “A training data set may be determined at step 109 of process 100.  In one embodiment, historical data regarding real estate properties (e.g., from the data sets data store 830d described below) may be analyzed and a training data set for the selected unit type may be selected (e.g., via one or more structured query language (SQL) queries) based on that analysis….  In some implementations, property records for the training data set may be selected based on attribute value ranges….  For example, property records of real estate properties (e.g., from a group of locales) of the selected unit type that have between 3 and 5 rooms may be selected and used as the training data set.  In another example, property records of real estate properties of the selected unit type that are between 500 and 1000 square feet may be selected and used as the training data set….  Accordingly, a different set of training data may be utilized for each set of specified attribute value ranges to help generate neural network to estimate values of real estate properties having such a set of attribute value ranges.”  Examiner submits properties included in the training set used “for each set of specified attribute value ranges” are comparable properties for a subject property “having such a set of attribute value ranges.”  See also Paragraph 0066: “the appropriate set of neural networks may be determined based on attributes and/or attribute values and/or outputs desired for the property provided by the user.”  See also Paragraph 0078: “The user may utilize section 673 to view comparable properties for the property.  In one implementation, an explanation of any change in predicted value (e.g., predicted by a set of neural networks) of a comparable property relative to the time of transaction may be provided (e.g., the comparable property sold for $X two years ago, during this time the market Y%).”  Furthermore, notwithstanding citation to paragraph 0033, examiner submits Packes’ invention also necessarily performs the “matching” and “analyzing” limitations by outputting a list of comparable properties.  Furthermore, by determining the appropriate set of neural networks based on attributes, a relationship is determined between the CRE and the comparables.  Examiner notes that the portion of the claim in brackets is not taught by Packes, and is addressed below.);
	generating at least one value prediction of the CRE based on the analysis (See at least Paragraph 0059: “An appropriate set of neural networks to be used for estimating the value of the property may be determined at step 409 of process 400.  In one embodiment, the appropriate set of neural networks may be determined based on attributes and/or attribute values and/or outputs desired for the property as may be provided by the user or otherwise.”  See also Paragraph 0061: “The value of the property may be estimated using the selected neural network of step 417 at step 421 of process 400.  In one embodiment, one or suitable attribute values for the property (e.g., as may be obtained at step 401 and/or augmented at step 405) may be provided as inputs to the input layer of the selected neural network, and the estimated property value may be obtained as output from the output layer of the selected neural network.”  See also Paragraph 0062: “When there are no more neural networks to utilize (e.g., as determined at step 413), then the overall result given by the neural networks in the selected set of neural networks may be calculated at step 425 of process 400.  For example, the overall result may be displayed to the user.  In one embodiment, the overall estimated property value may be calculated as the average of estimated property values from each of the neural networks in the selected set of neural networks (e.g., an average of each property value estimated at step 421).”  See also Paragraph 0084: “A user 718 may provide instructions 763 (e.g., at a step 9) to evaluate (e.g., estimate value, predict value, etc.) a property to a user client 722 (e.g., a desktop, a laptop, a tablet, a smartphone, etc.).  In one implementation, the user may utilize an external application (e.g., that utilizes an API to communicate with the REP) to input instructions.  For example, the user’s instructions may include parameters such as attribute values, outputs desired (e.g., property price, rental price, future pricing, direction of the market, expected days on the market, negotiation factor, comparables, etc.), and/or the like.”).  
	Packes does not teach wherein the at least one value prediction is based on workplace trends of occupants of the CRE based on retrieved employment data.  
However, Buss discloses wherein the at least one value prediction is based on workplace trends of occupants of the CRE based on retrieved employment data (See at least Paragraphs 0034-0035: “As explained in more detail below with respect to particular embodiments, property model data 108 may comprise information about one or more properties, physical locations, and/or areas that may be useful in classifying other properties and/or physical locations….  In some embodiments, the property model data 108 may be gathered as raw data directly from one or more data sources.  In some embodiments, the property model data 108 may be stored at and/or accessible from an external and/or third party data source….  According to some embodiments, the property model data may identify what the uses (e.g., business operation type, such as indicated by an applicable Standard Industrial Classification (SIC) code) and/or contents of the properties are (e.g., a number of residents and/or employees of a business; a number of stairwells, fire exits, and/or elevators; and/or types of inventory and/or equipment).”  See also Paragraph 0138.  Examiner the number of employees of a business at a property is a workplace trend of the occupants of the CRE.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to obtain property model data (e.g., business operation type and the number of employees at a property) as taught by Buss in the combination of references.  As demonstrated by Buss, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of using historical property records data (e.g., economic data, and/or the like) to train a neural network to estimate the value of a property as needed in Packes at Paragraph 0033.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	Packes, as modified by Buss, discloses a system for evaluating real estate.  Packes, as modified by Buss, does not disclose that the data is metadata.
	However, Bruckhaus teaches a similar system for data mining and analytics (abstract).  Bruckhaus teaches that the data is metadata {Bruckhaus 30:34-48 “an attribute stored with the data acquisition metadata in the metadata repository”}.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the use of metadata as shown in the Bruckhaus reference for the more general data used in the Packes and Buss references.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Packes, as modified by Buss and Bruckhaus, discloses a system for evaluating real estate.  Packes, as modified by Buss and Bruckhaus, does not disclose wherein the analysis includes matching real estate factors of the CRE and the comparables by correlating a histogram of each factor between the metadata of the CRE and of the comparables.
	However, Dengler teaches a similar system for real estate pricing estimates (abstract).  Dengler teaches wherein the analysis includes matching real estate factors of the CRE and the comparables by correlating a graph of each factor between the metadata of the CRE and of the comparables {Dengler See at least Paragraph 0020: “Next, at steps 16-18, a linear regression model is computed for each of the n-parameters, using each of the selected sold or “for sale” properties.” See also Paragraph 0036: “Using these formulas, the system 10 can process and graph (e.g., scatter graph) each of the sample listings for each parameter, as illustrated in FIG. 4-5.” See also Paragraph 0047: “The system 10 can then process and output or produce various reports at steps 26-32. For instance, a scatter graph report representing the subject property's estimated value compared to selected properties (or larger surrounding area) can be produced at step 26. Again, exemplary outputted and displayed scatter graphs are shown in FIGS. 4-5.... In addition, scatter graphs can also represent more than a single property, instead representing all of the listings, or a defined set of listings or “comps,” in a given selected area in order to determine undervalued homes (e.g., in a particular zip code, state, etc.). Anything below the linear regression line represents an undervalued estimate for what that listing either sold for, or is currently selling for.”)
It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Packes, as modified by Buss and Bruckhaus, to incorporate correlating a graph of each factor as taught by Dengler because this would provide a manner for processing each of the sample listings and outputting reports (Dengler at [0036] and [0047]), thus aiding the user by estimating the property value.
Packes, as modified by Buss, Bruckhaus, and Dengler discloses a system for evaluating real estate.  Dengler specifically teaches using graphs for comparison of properties and gives scatter graphs as an example of the type of graph that may be used (see above).  Packes, as modified by Buss, Bruckhaus, and Dengler does not disclose where the graph is a histogram.
However, Baker teaches a similar system for using graphs to compare items with respect to the attributes of the items (see abstract).  Baker teaches the graph is a histogram {Baker [0013][0071][0074] As shown in FIG. 16, vehicles within the data set can be presented in not a scatter graph format, but in a bar chart or histogram 165 [0071]}.
It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Packes, as modified by Buss, Bruckhaus, and Dengler, to incorporate a histogram graph as taught by Baker because this would provide a manner for comparing data (Baker at [0071]), thus aiding the user in estimating the property value.

With respect to claim 4: 
The proposed combination of Packes, Buss, and Bruckhaus references discloses the method of claim 1, wherein the metadata includes at least one of: visual data, natural language processed data, stock market performance, and governmental data (See at least Packes Paragraph 0055: “The data collection module of the REP may get information about unit characteristics, sales and renting transactions from multiple listing services, offline data files, public and government online services, buildings and house construction companies and may store it for use by the REP (e.g., as a system Building Spine repository).”  See also Paragraph 0057: “The REP may be operative to enable a user to enter a minimum amount of information to allow the REP to identify a property (e.g., the address).  The REP may be operative to load a list of characteristics from the database and automatically use them as inputs.”).  

With respect to claim 6: 
The proposed combination of Packes, Buss, and Bruckhaus references discloses the method of claim 1, wherein the value prediction is generated using machine learning techniques (See at least Packes Paragraph 0020: “In various embodiments, the REP may train, retrain, and utilize sets of neural networks to estimate values of real estate properties and/or to predict values of real estate properties into the future.  In some embodiments, the REP may be utilized to predict other relevant data, such as direction of the market, time on the market, negotiation factor, and/or the like.  A neural network or neuronal network or artificial neural network may be hardware-based, software-based, or any combination thereof, such as any suitable model (e.g., a computational model), which, in some embodiments, may include one or more sets or matrices of weights (e.g., adaptive weights, which may be numerical parameters that may be tuned by one or more learning algorithms or training methods or other suitable processes) and/or may be capable of approximating one or more functions (e.g., non-linear functions or transfer functions) of its inputs.  The weights may be connection strengths between neurons of the network, which may be activated during training and/or prediction.  A neural network may generally be a system of interconnected neurons that can compute values from inputs and/or that may be capable of machine learning and/or pattern recognition (e.g., due to an adaptive nature).  A neural network may use any suitable machine learning techniques to optimize a training process.”).

With respect to claim 7: 
The proposed combination of Packes, Buss, and Bruckhaus references discloses the method of claim 1, further comprising: generating at least one risk prediction based on the analysis (See at least Packes Paragraph 0052: “In some implementations, an overall performance level may be determined (e.g., as a percentage error) for the set of neural networks.  For example, the overall performance level may be the average of individual errors produced by the neural networks in the set of neural networks.  The overall performance may be evaluated by the REP based on the testing results (e.g., and not the training results).  The system performances can vary with properties type (e.g., better for condos than for houses), can also vary by geographical location, set of characteristics, etc.  Steps 153-177 may define a progressive retrain process or algorithm.  Such a process may be applied by the REP for an individual neural network to improve its performances but may not be defined as a necessity.”).

With respect to claim 9: 
Claim 9 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 9.  Furthermore, Packes discloses the additional embodiment limitations of a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising… (See at least Paragraph 0024: “For example, in some embodiments, an apparatus for evaluating real estate property value may include a memory and a processor in communication with the memory, and configured to issue a plurality of processing instructions stored in the memory, wherein the processor issues instructions to obtain over a network property attribute values associated with a real estate property, determine by the processor a real estate unit type based on the obtained property attribute values, select by the processor an appropriate set of real estate value estimating neural networks based on the real estate unit type, estimate by the processor component property values for the real estate property by using each neural network in the selected set of real estate value estimating neural networks to estimate a property value for the real estate property, and calculate by the processor an overall estimated property value for the real estate property based on the estimated component property values.”  See also Paragraph 0099: “Instructions for performing these processes may also be embodied as machine- or computer-readable code recorded on a machine-or computer-readable medium.  In some embodiments, the computer-readable medium may be a non-transitory computer-readable medium.”).

With respect to claim 10: 
Claim 10 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 10.  Furthermore, Packes discloses the additional embodiment limitations of a system for generating value prediction of commercial real-estate properties (CREs), comprising: a processing circuitry; and a memory, the memory containing instructions that when executed by the processing circuitry, configure the system to… (See at least Paragraph 0024: “For example, in some embodiments, an apparatus for evaluating real estate property value may include a memory and a processor in communication with the memory, and configured to issue a plurality of processing instructions stored in the memory, wherein the processor issues instructions to obtain over a network property attribute values associated with a real estate property, determine by the processor a real estate unit type based on the obtained property attribute values, select by the processor an appropriate set of real estate value estimating neural networks based on the real estate unit type, estimate by the processor component property values for the real estate property by using each neural network in the selected set of real estate value estimating neural networks to estimate a property value for the real estate property, and calculate by the processor an overall estimated property value for the real estate property based on the estimated component property values.”). 

With respect to claim 13: 
Claim 13 is rejected on a similar basis as claim 4.  

With respect to claim 15: 
Claim 15 is rejected on a similar basis as claim 6.  

With respect to claim 16: 
Claim 16 is rejected on the same basis as claim 7.  

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Packes (Pub. No. 2015/0242747), in view of Buss (Pub. No. 2016/0180468), in view of Bruckhaus (US 8417715), in view of Dengler (US 20180240139), and further in view of Baker (US 20120005045), and further in view of Xie (Pub. No. 2015/0012335).

With respect to claim 2: 
Although the proposed combination of Packes, Buss, Bruckhaus, Dengler, and Baker references discloses the method of claim 1, the references do not explicitly teach the remaining limitation.  

However, Xie discloses determining properties as comparables to the CRE if both the comparables and the CRE share real estate factors above a predetermined threshold (See at least Paragraphs 0095-0098: “The comps may be selected on one or more criteria.  For example, in one embodiment, three criteria may be used: (1) The relative distance between comps and subject.  For example, in some embodiments, this configurable distance may be set to require a comp to be less than one mile, but may vary based on administrator requirements, or on how dense properties are in a given locale.  (2) Similarity of physical attributes between comps and subject properties.  The difference of number of bedrooms, number of bath rooms and living square feet are less than one level….  Live relative distances, this configuration may vary based on administrator requirements, or on how dense properties are in a given locale.  (3) Timing. The rent listing date of comps will not be more than one time interval away from the current date.”  Examiner submits properties that satisfy the three criteria in Xie are properties that share real estate factors with the subject CRE property above a predetermined threshold.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify comparable properties that satisfy relative distance, attribute similarity, and timing criteria as taught by Xie in the above combination of references.  As demonstrated by Xie, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of generating a list of comparable properties as needed in Packes at Paragraphs 0078 and 0084.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

With respect to claim 3: 
The proposed combination of Packes, Buss, Bruckhaus, Dengler, Baker and Xie references discloses the method of claim 2, wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity (See at least Xie Paragraphs 0095-0098: “The comps may be selected on one or more criteria.  For example, in one embodiment, three criteria may be used: (1) The relative distance between comps and subject.  For example, in some embodiments, this configurable distance may be set to require a comp to be less than one mile, but may vary based on administrator requirements, or on how dense properties are in a given locale.  (2) Similarity of physical attributes between comps and subject properties.  The difference of number of bedrooms, number of bath rooms and living square feet are less than one level….  Live relative distances, this configuration may vary based on administrator requirements, or on how dense properties are in a given locale.  (3) Timing. The rent listing date of comps will not be more than one time interval away from the current date.”  Examiner asserts the comparables identified in Xie also constitute a virtual neighborhood since they are similar in physical attributes and geographically proximate to each other.).

With respect to claim 11: 
Claim 11 is rejected on the same basis as claim 2.  

With respect to claim 12: 
Claim 12 is rejected on the same basis as claim 3.  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Packes (Pub. No. 2015/0242747), in view of Buss (Pub. No. 2016/0180468), in view of Bruckhaus (US 8417715), in view of Dengler (US 20180240139), and further in view of Baker (US 20120005045), and further in view of Jost (US 5361201). 

With respect to claim 8: 
Although the proposed combination of Packes, Buss, Bruckhaus, Dengler, Baker, and Jost references discloses the method of claim 7, the references do not explicitly teach the remaining limitation.  

However, Jost discloses wherein the risk prediction is generated using machine learning techniques (See at least Column 10, Lines 28-43: “In addition to developing and storing neural network models 908 as described above, model development component 901 also develops error models 909.  Typically, these error models 909 are implemented as conventional regression models, known to those skilled in the art, although other predictive modeling-techniques, such as neural networks, may be used.  As with neural network models 908, different error models 909 may be provided for different regions.  To develop error models 909, system 100 determines the absolute percent error of the neural network model estimate for each record in the training data set.  Based on a set of input parameters, error model 909 is trained to forecast the absolute percent error of the neural network model estimate.  Training methods for regression models are well known in the art.”  See also Column 12, Lines 63-68 and Column 13, Lines 1-16: “System 100 also estimates 1010 the error range of its appraisal.  In the embodiment illustrated herein, error estimation is performed by applying error model 909, typically a regression model, to subject property data 905 and area data 906.  Error model 909 uses conventional regression techniques to generate an absolute percent error estimate E.  System 100 generates a lower bound and an upper bound for the error range by applying the following formulas … where P is the estimated property value and E is the absolute percent error estimate.  Alternatively, system 100 may estimate the error range using a technique known in the art as robust backpropagation, as described in H. White, "Supervised Learning as Stochastic Approximation", International Joint Conference on Neural Networks, San Diego, Calif. (1990), the teachings of which are incorporated herein by reference.”).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to estimate error of real estate appraisal using regression models or robust backpropagation as taught by Jost in the combination of references.  As demonstrated by Jost, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of determining a percentage error as needed in Packes at Paragraph 0052.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

With respect to claim 17: 
Claim 17 is rejected on the same basis as claim 8.  

Response to Arguments
Examiner thanks Applicant for identifying the support for the claims in the Specification.

Claim Rejections under 35 USC 112
Applicant argues that the claims comply with 35 USC 112.  Examiner respectfully disagrees.  The Applicant argues that a person having ordinary skill in the art would understand determining relationships using machine learning.  Remarks 6.  However, the standard is not what a person having ordinary skill in the art would be able to understand, but whether the Applicant has objectively demonstrated possession of the invention.  As is explained above, a computer-implemented claim must provide the algorithm that is used by the computer.  Just stating that a claim using machine learning does not provide the algorithm.

Applicant further argues that the claims have been amended.  However, the Examiner has explained above how the amendments do not provide a clear algorithm that is followed by the computer in order to perform the claimed invention.

Claim Rejections under 35 USC 101
Applicant argues that a person having ordinary skill in the art “would understand this process as allowing for new means of determining relationships between factors in metadata, thereby improving computer capabilities and data processing technology.”  Remarks 10.  Examiner respectfully disagrees.  The Applicant has not provided evidence regarding how the process improves computer capabilities or data processing technology.  “Separating different factors which are naturally associated with a CRE and analyzing them” and “correlating a histogram of each factor between metadata of the CRE and the comparables” (from Remarks 10) is not specific to computers, but a mental process.  



Claim Rejections under 35 USC 103
Applicant argues that Packes fails to teach “(1) determining relationships between respective factors.”  Remarks 11.  Applicant further emphasizes that Packes lacks the limitation “determining relationships between respective factors” because of a suggestion in Packes to use a different set of training data for each set of specified attribute value ranges.  Remarks 12.  Examiner respectfully disagrees with Applicant’s interpretation of the claim language which leads to the erroneous conclusion that Packes does not disclose the claimed limitation.  This portion of the claim language is taken out of context; the entire relevant phrase states, “determining relationships between respective real estate factors of the CRE and of a plurality of potential comparables by comparing values of each factor between the metadata of the CRE and the comparables.”  In other words, the limitation requires comparison between the same factors of the CRE and the factor of the comparables (e.g., comparing how may bedrooms a CRE has and how many bedrooms the comparables have).  As is stated above:

Examiner submits properties included in the training set used “for each set of specified attribute value ranges” are comparable properties for a subject property “having such a set of attribute value ranges.”  See also Paragraph 0066: “the appropriate set of neural networks may be determined based on attributes and/or attribute values and/or outputs desired for the property provided by the user.”  See also Paragraph 0078: “The user may utilize section 673 to view comparable properties for the property.  In one implementation, an explanation of any change in predicted value (e.g., predicted by a set of neural networks) of a comparable property relative to the time of transaction may be provided (e.g., the comparable property sold for $X two years ago, during this time the market Y%).”  Furthermore, notwithstanding citation to paragraph 0033, examiner submits Packes’ invention also necessarily performs the “matching” and “analyzing” limitations by outputting a list of comparable properties.  Furthermore, by determining the appropriate set of neural networks based on attributes, a relationship is determined between the CRE and the comparables.

Applicant then argues that the prior art does not disclose “correlating between histograms of each factor between different sets of metadata” as claimed.  This newly amended feature is addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).  
        5 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        6 Id.
        7 See October 2019 Update: Subject Matter Eligibility, page 3 (“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words….”) and page 4 (“A mathematical calculation is a mathematical operation … or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.”).
        8 2019 Revised Guidance, supra note 1, at 52.
        9 Id. at 55.
        10 Id.
        11 MPEP §2106.05(b).  
        12 Id.  
        13 Id.  
        14 MPEP §2106.05(h).
        15 MPEP §2106.05(d)(II).  
        16 Id.